DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 2/12/2019, cancelled claim 1 and new claims 2-21 are acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9 and 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rahn (US Patent No. 7,819,817 B2) (cited by Applicant), further in view of Panescu et al. (US Publication No. 2004/0015065 A1) and Werneth et al. (US Publication No. 2006/0106375 A1) (cited by Applicant).

	Regarding claim 2, Rahn discloses a system for monitoring lumenal esophageal temperatures in a patient, comprising: 
a controller (24) configured to receive signals from a plurality of location sensors (12) carried by a probe (1) and a plurality of temperature sensors (10) carried by the probe (see col. 4, lines 13-21); and 
a monitor in communication with the controller (see col. 4, lines 17-21), 
wherein the controller is further configured to: 
display on the monitor an anatomic map of an esophagus based at least in part on the signals received from the plurality of location sensors (see Figure 3 and col. 3, line 57-col. 4, line 8 and col. 5, lines 43-62), and 

	It is noted Rahn does not specifically teach the location sensors are electrodes or the monitor is a video monitor. However, Panescu et al. teaches location sensors that are electrodes (see [0009] and [0036]). Werneth et al. teaches the monitor is a video monitor (see [0084]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Rahn to include location sensors that are electrodes, as disclosed in Panescu et al., because electrodes for detecting location are among a handful of well-known modalities (e.g. ultrasound, electric, magnetic, electromagnetic, wireless, etc.) readily available to one skilled in the art (see Panescu et al.: [0036]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Rahn to include a monitor that is a video monitor, as disclosed in Werneth et al., so as to view the anatomic and thermal maps dynamically.
Regarding claim 3, Rahn teaches the thermal map is overlaid on the anatomic map (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).
Regarding claim 4, Rahn teaches the anatomic map comprises a three-dimensional anatomic map (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).  
Regarding claim 5, Werneth et al. teaches at least a portion of a heart and at least a portion of the esophagus are displayed on the video monitor (see Figures 2, 4, and 7a-b).

Regarding claim 7, Werneth et al. teaches the controller is further configured to display on the video monitor a position of the probe relative to the anatomic map (see Figures 2, 4, and 7a-b).
Regarding claim 8, Rahn teaches the controller is configured to display the thermal map using a plurality of colors (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).
Regarding claim 9, Rahn teaches a difference in temperature between a first location on the thermal map and a second location on the thermal map is indicated by a gradient in color (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).
Regarding claim 11, Werneth et al. teaches the controller is further configured to trigger an alarm when a temperature of the esophagus falls outside a preset range of values (see [0061]).
Regarding claim 12, Rahn discloses a method of monitoring luminal esophageal temperatures in a patient, comprising: 
receiving, at a controller (24), signals from both a plurality of location sensors (12) carried by a probe (1) inserted into an esophagus of the patient and a plurality of temperature sensors (10) carried by the probe (see col. 4, lines 13-21); 
outputting to a monitor, via the controller, an anatomic map of the esophagus based at least in part on the signals received from the plurality of location sensors 
outputting to the monitor, via the controller, a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors carried by the probe (see Figure 3 and col. 3, line 57-col. 4, line 8 and col. 5, lines 43-62).  
It is noted Rahn does not specifically teach the location sensors are electrodes or the monitor is a video monitor. However, Panescu et al. teaches location sensors that are electrodes (see [0009] and [0036]). Werneth et al. teaches the monitor is a video monitor (see [0084]).
            It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Rahn to include location sensors that are electrodes, as disclosed in Panescu et al., because electrodes for detecting location are among a handful of well-known modalities (e.g. ultrasound, electric, magnetic, electromagnetic, wireless, etc.) readily available to one skilled in the art (see Panescu et al.: [0036]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Rahn to include a monitor that is a video monitor, as disclosed in Werneth et al., so as to view the anatomic and thermal maps dynamically.
Regarding claim 13, Rahn teaches the thermal map is overlaid on the anatomic map (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).
Regarding claim 14, Rahn teaches the anatomic map comprises a three-dimensional anatomic map (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).  

Regarding claim 16, Werneth et al. teaches the controller triggering an alarm when a temperature of the esophagus falls outside of a preset range of values (see [0061]).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rahn, Panescu et al., and Werneth et al., further in view of Flaherty et al. (US Publication No. 2014/0012155 A1) (cited by Applicant).

Regarding claim 10, it is noted none of Rahn, Panescu et al., or Werneth et al. specifically teach the controller is configured to overlay numeric temperature values on the thermal map. However, Flaherty et al. teaches the controller is configured to overlay numeric temperature values on the thermal map (see [0025], [0096], and [0104]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Rahn, Panescu et al. and Werneth et al. to include the controller is configured to overlay numeric temperature values on the thermal map, so as to provide information representing current temperature, an average of temperature over time, peak or maximum temperature over time, historic temperature information, and combinations of these (see Flaherty et al.: [0025]).

Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rahn and Werneth et al.

Regarding claim 17, Rahn discloses a system for monitoring luminal esophageal temperatures in a patient, comprising: 
a probe (1) adapted to be inserted into an esophagus of the patient, the probe extending between a proximal end and a distal end; 
a plurality of location sensors (12) and a plurality of temperature sensors (10) disposed on the probe; 
a monitor (see col. 4, lines 17-21); and 
a controller (24) configured to: 
receive signals from the plurality of location sensors and the plurality of temperature sensors; 
display on the video monitor an anatomic map of the esophagus based at least in part on the signals received from the plurality of location sensors (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62); and 
display on the video monitor a thermal map of the esophagus based at least in part on the signals received from the plurality of temperature sensors (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).  
It is noted Rahn does not specifically teach the monitor is a video monitor. Werneth et al. teaches the monitor is a video monitor (see [0084]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of 
Regarding claim 18, Rahn teaches the thermal map is overlaid on the anatomic map (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).
Regarding claim 19, Rahn teaches the anatomic map comprises a three-dimensional anatomic map (see Figure 3 and col. 4, lines 1-8 and col. 5, lines 43-62).  

Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rahn and Werneth et al., further in view of Panescu et al.

Regarding claims 20 and 21, it is noted Rahn does not specifically teach the plurality of location sensors comprises a plurality of electrodes or a plurality of magnetic sensors. However, Panescu et al. teaches the plurality of location sensors comprises a plurality of electrodes or a plurality of magnetic sensors (see [0009] and [0036]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Rahn to include location sensors that are electrodes or magnetic sensors, as disclosed in Panescu et al. because electrodes/magnetic sensors for detecting location are among a handful of well-known modalities (e.g. ultrasound, electric, magnetic, electromagnetic, wireless, etc.) readily available to one skilled in the art (see Panescu et al.: [0036]).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 2-3, 5-11, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 11, 13, and 17-20 of U.S. Patent No. 10,188,201 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully anticipated by the reference claims.
The limitations of present claims 2-3, 17-18, and 20 are completely recited in reference independent claims 1 and 20.
Present claim 5 is analogous to reference claim 2.
Present claim 6 is analogous to reference claim 4.
Present claim 7 is analogous to reference claim 7.
Present claim 8 is analogous to reference claim 17.
Present claim 9 is analogous to reference claim 18.
Present claim 10 is analogous to reference claim 19.
Present claim 11 is analogous to reference claims 11 and 13.

Claims 2-5, 7, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 13, and 19 of U.S. Patent No. 9,131,853 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are fully anticipated by the reference claims.
The limitations of present claims 2-4 and 17-20 are completely recited in reference independent claims 1 and 13.
Present claim 5 is analogous to reference claim 19.
Present claim 7 is analogous to reference claim 8.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,131,853 B2 in view of Panescu et al.

The reference patent describes location sensors that are electrodes and not magnetic sensors as claimed. However, Panescu et al. teaches a plurality of location sensors comprises a plurality of magnetic sensors (see [0009] and [0036]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Rahn to include location sensors that are magnetic sensors, as disclosed in Panescu et al. because magnetic sensors for detecting location are among a handful of well-known modalities (e.g. ultrasound, electric, magnetic, electromagnetic, wireless, etc.) readily available to one skilled in the art (see Panescu et al.: [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791